—Judgment, *322Supreme Court, Bronx County (Steven Lloyd Barrett, J.), rendered July 2, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, 5 to 10 years and 21/2 to 5 years, respectively, unanimously affirmed.
Defendant’s claim that the People failed to prove his knowledge of the weight of the drugs possessed in connection with the criminal possession of a controlled substance in the fifth degree conviction is unpreserved by specific objection (People v Gray, 86 NY2d 10), and we decline to review it in the interest of justice.
The trial court appropriately exercised its discretion in permitting limited cross-examination of police witnesses regarding police failure to utilize specialized investigatory techniques in this case.
The trial court also appropriately exercised its discretion in replacing a sitting juror with an alternate after ascertaining that the sitting juror’s serious and ongoing personal problem would necessitate her absence from the courtroom for at least two additional days, after already delaying the trial for one and a half days. The court also properly concluded that the juror’s obvious emotional distress had so distracted her from her duties as a juror that she was rendered unavailable for continued service (see, People v Page, 72 NY2d 69, 73). Concur— Rosenberger, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.